DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT UNDER 37 C.F.R. § 1.111” filed July 19, 2022 (“Amendment”) responsive to the Non-Final Office Action of April 19, 2022 (“NFOA”). 
                                                                 Status of Claims
Claims 1, 10, 23, 24, 25, 27, 30, 33, 36-38 & 41 have been currently amended, claims 2-9, 11-22 & 28-29 have been previously cancelled, and claims 26, 31-32, 34-35, 39-40 & 421 have been previously presented. Thus, the objections to claims 1, 10, 23-24, 27 & 40-41 and the 35 U.S.C. 112(b) rejection of claims 25 & 30 in the NFOA have been withdrawn as overcome. 
Accordingly, claims 1, 10, 23-27 & 30-42 are pending and have been examined. The claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Objections
Claims 23 is objected to due to minor informalities.
As to claim 23, in the paragraph beginning “detecting…” should “that then the second portion of the accelerometer data then drops” be “that the second portion of the accelerometer data then drops” (remove the first “then”)? Or is this double-emphasis of “then” deliberate? It appears to be redundant, however. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, 23-27 & 30-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method that detects use and determines a discount price of a consumer electronics device, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “method”) is directed to a process in the instant case. The limitations of “determining…a make of the consumer electronics device; determining…a model of the consumer electronics device; generating sensor data…the sensor data comprising at least accelerometer data; identifying…a thrown threshold value associated with the accelerometer data of the sensor data; monitoring the sensor data…to continually detect a number of drop events from the sensor data, wherein…each drop event represented by the number of drop events [is detected] by at least comparing a portion of the sensor data over at least one time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein detecting the number of drop events comprises: detecting…at least a portion of the accelerometer data that (1) indicates an acceleration falling below the thrown threshold value or (2) indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value; in response, determining that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event, wherein the number of drop events does not include the at least one throw event; and causing displaying of a notification message…the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as detecting drop or throw events of a device from sensor/accelerometer data to prevent future damage to that device, e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than at least one processor, interacting with a consumer electronics device having at least one sensor and an accelerometer, as well as a software application operating on the consumer electronics device (constituting purely abstract software), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the at least one processor, interacting with the consumer electronics device with the at least one sensor and the accelerometer, to perform all the claimed functions. A plain reading of FIG. 1 as well as its associated descriptions in paragraphs [0023]-[0030] of Applicants’ Specification reveals that the above listed components can be a general-purpose, generic or commercially available computing element or device programmed to perform the claimed steps, e.g., via a processor executing a “software application”. See Apps.’ Spec., paras. [0023]-[0030]. Hence, the additional elements of the at least one processor, the consumer electronics device with the at least one sensor and the accelerometer are generic computing components suitably programmed to perform their respective functions. The at least one processor and the consumer electronics device with the at least one sensor and the accelerometer are also recited at a high-level of generality, e.g., as generic processors, devices and sensors (including accelerometers) performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. See Apps.’ Spec., paras. [0023]-[0030]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the at least one processor and the consumer electronics device with the at least one sensor and the accelerometer of independent claim 1, independent claim 10 also contains the generic computing components of: a system.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the at least one processor (claims 1 & 10), the consumer electronics device with the at least one sensor (claims 1 & 10), and the accelerometer (in claim 1, the accelerometer is part of the consumer electronics device and in claim 10, the at least one sensor comprises the accelerometer) and the system (claim 10) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible and independent claim 10 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 23-27 & 30-42, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
In claim 23, the limitations of “The method of claim 1, wherein detecting the set of drop events from the sensor data comprises: detecting, via a first sensor of the consumer electronics device, a second portion of the accelerometer data during at least one time interval; and detecting, by the at least one processor via the software application operating on the consumer electronics device, at least one drop event based at least in part on determining, during the at least one time interval, that the second portion of the accelerometer data exceeds a first threshold value and that then the second portion of the accelerometer data then the second portion of the accelerometer data then drops below a second threshold value within a predetermined second time interval”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the detecting the set of drop events from the sensor data step (as comprising further detecting steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claims 24-27, the limitations of “The method of claim 23, the method further comprising: setting, by the at least one processor, the first threshold value and/or the second threshold value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device” (claim 24), “The method of claim 23, the method further comprising: detecting, via a second sensor of the consumer electronics device, gyroscope data during the at least one time interval, wherein the gyroscope data comprises rotation data; validating, by the at least one processor, the gyroscope data during the predetermined second time interval indicates the drop event by calculating, via the software application, the geometric mean of the rotation of the consumer electronics device using the rotation data and determining that the drop event was a damage-inducing drop in an instance in which the geometric mean of the rotation and the orientation indicated by the orientation data exceeds an impact threshold value indicative of a drop on a hard surface and/or another damage-inducing drop; and returning an indication of the damage-inducing drop” (claim 25), “The method of claim 23, the method further comprising: determining, by the at least one processor, that another portion of the accelerometer data before each drop event represented in the number of drop events does not satisfy a thrown threshold value” (claim 26) and “The method of claim 23, the method further comprising: detecting, by the at least one processor, a soft drop event by at least: determining, by the at least one processor during a first time interval, that another portion of the accelerometer data exceeds an intermediate threshold, wherein the number of drop events does not include the identified soft drop event” (claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., determining, detecting, validating and returning steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claims 30-31, the limitations of “The method of claim 1, the method further comprising: causing generation, by the at least one processor via communication with the consumer electronics device and based at least in part on a risk profile updated based at least in part on the number of drop events, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action for preventing future damage to the consumer electronics device” (claim 30) and “The method of claim 1, the method further comprising: identifying, by the at least one processor, a high risk scenario associated with the consumer electronics device indicated based at least in part on the sensor data, wherein the high risk scenario comprises a drop rate greater than an average user; and causing generation, by the at least one processor via communication with the consumer electronics device and based at least in part on the identified high risk scenario, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action that enhances protection of the consumer electronics device” (claim 31), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., identifying, detecting, and causing generation steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claims 32-33, 36 & 39-42, the limitations of “The method of claim 1, the method further comprising: incrementing, by the at least one processor, the number of drop events as each drop event is continually detected during monitoring of the sensor data” (claim 32), “The method of claim 1, the method further comprising: continually receiving, by the at least one processor, a new portion of accelerometer data; and continually attempting, by the at least one processor, to detect the drop event upon receiving the new portion of accelerometer data by comparing least the new portion of accelerometer data with the thrown threshold value” (claim 33), “The method of claim 1, the method further comprising: calculating, via the software application, a geometric mean of acceleration based at least in part on the accelerometer data; and determining the drop event by at least comparing the geometric mean of acceleration with the at least one threshold value indicative of a drop” (claim 36), “The method of claim 1, the method further comprising: automatically initiating, via the software application, a new backup of the consumer electronics device based at least in part on the number of drop events” (claim 39), “The system of claim 10, the at least one processor further configured to: identify a high risk scenario associated with the consumer electronics device indicated based at least in part on the sensor data, wherein the high risk scenario comprises a drop rate greater than an average user; and cause generation, via communication with the consumer electronics device and based at least in part on the identified high risk scenario, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action that enhances protection of the consumer electronics device” (claim 40), “The system of claim 10, the at least one processor further configured to: calculate, via the software application, a geometric mean of acceleration based at least in part on the accelerometer data; and determine the drop event by at least comparing the geometric mean of acceleration with the at least one threshold value indicative of a drop” (claim 41) and “The system of claim 10, the at least one processor further configured to: automatically initiate, via the software application, a new backup of the consumer electronics device based at least in part on the number of drop events” (claim 42), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., incrementing, continually receiving, continually attempting, calculating, determining, automatically initiating/initiate, identify, cause generation, steps) in a method that detects use and determines a discount price of a consumer electronics device.
In claim 34, the limitations of “The method of claim 1, wherein the notification message further comprises an indication of damage caused by at least one drop event represented by the number of drop events”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the notification message in a method that detects use and determines a discount price of a consumer electronics device.
In claim 35, the limitations of “The method of claim 1, wherein the make of the consumer electronics device and/or the model of the consumer electronics device is determined from a TCP/IP packet received via the consumer electronics device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe how the make/model of the consumer electronics device is determined in a method that detects use and determines a discount price of a consumer electronics device.
In claims 37-38, the limitations of “The method of claim 1, wherein to detect the drop event the method further comprises: determining, via the software application, that the acceleration data indicates the accelerometer data exceeded an upper threshold value of the at least one threshold value and subsequently fell below the lower threshold of the at least one threshold value within the at least one time interval” (claim 37) and “The method of claim 1, wherein to detect the drop event the method further comprises: determining, via the software application, that the acceleration data indicates the accelerometer data initially fell below the lower threshold value, subsequently exceeded an upper threshold value of the at least one threshold value, and subsequently fell below the lower threshold value” (claim 38), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of how to detect a drop event (as further comprising determining steps) in a method that detects use and determines a discount price of a consumer electronics device.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 10, 23-27 & 30-42 are not eligible subject matter under 35 U.S.C. 101.
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 23-27 & 30-42 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmonson”) in view of Nielsen et al., U.S. Pat. Pub. 2010/0189887 A1 (“Nielsen”) and further in view of Hering et al., GB 2539779 A (UK Patent Application) (“Hering”).
As to claim 1, Edmondson teaches, suggests and discloses a “method for automatic consumer electronics device [valuation] comprising:” (see, e.g., Edmondson, para. [0002] (“The present disclosure relates generally to systems and methods that provide for the reclamation of residual value of personal electronic devices”)):
“determining, by at least one processor from data stored on a consumer electronics device or transmitted by the consumer electronics device, a make of the consumer electronics device”. See, e.g., Edmondson, FIG. 1, paras. [0028] (“main processor 102 [at least one processor]”). For “determining…make” see below.
“determining, by the at least the processor from data stored on the consumer electronics device or transmitted by the consumer electronics device, a model of the consumer electronics device”. See, e.g., Edmondson, paras. [0006] (“Information resident in a cellular or other electronic device would include, but not be limited to, parameters or information used to determine parameters such as usage time, device location, make, model, age, OS and firmware version, battery life and frequency of keyboard usage.”); [0029] (“system 100 may utilize an interface directly installed on and/or connected to the mobile devices 106, e.g., not solely a web browser running upon the mobile devices 106; such an interface might be an ‘app’ running on the mobile devices 106 or another direct interface, API-focused connection, another type of direct, remote communication channel, or the like to glean parameters associated with the mobile devices 106 for use in determining a residual value of the mobile device 106. Such parameters may include usage time, device location, make, model, age, keyboard usage (e.g. number of times used), or other parameters that may affect the value of the mobile device.”).   
“generating sensor data via at least one sensor of the consumer electronics device, the sensor data comprising at least accelerometer data from an accelerometer of the consumer electronics device”. See, e.g., Edmondson, paras. [0058] (mentioning internal device components such as “radio, light, pressure, temperature, humidity, or other sensors, a gyroscope, accelerometer or vibration components”); [0068]-[0070] (mentioning accelerometer); [0084]-[0089] (describing sensor data from at least one sensor (e.g., proximity/distant, light, pressure, temperature, humidity sensors) on a consumer electronics device).
“monitoring the sensor data from the consumer electronics device, by the at least one processor via a software application operating on the consumer electronics device…”. See, e.g., Edmonson, paras. [0017] (describing FIG. 5 as “a flowchart of a method by which the software application on the device may process location or physical-based event triggers); Abstract, [0008], [0037], [0043] (“mobile application” of “mobile application communication [center or server] [104]” and “the application resident on the device”); [0010] (“stand-alone application on the connected device or seamlessly integrated into other applications that currently serve customer care functions on the device”); [0042] (mobile device “app”); [0058] (mentioning internal device components such as “radio, light, pressure, temperature, humidity, or other sensors, a gyroscope, accelerometer or vibration components”); [0068]-[0070] (mentioning accelerometer); [0084]-[0089] (describing sensor data from at least one sensor (e.g., proximity/distant, light, pressure, temperature, humidity sensors) on a consumer electronics device).
“causing displaying of a notification message to a display of the consumer electronics device….” See, e.g., Edmonson, paras. [0039] (“The system 100 may provide mobile device 106 with real-time updates of the closest available return site or the highest returned residual value "bid" for the device. For example one purchaser may offer more for a mobile device 106 than another. Further, through "push" notifications, a user may be notified immediately of possible return offers for their mobile device whereby the user may be immediately induced to upgrade to a new mobile device upon learning the residual value that they will receive for their current mobile device in exchange for their mobile device upgrade.”); [0094] (“The mobile device trade-in value may then be displayed to the user”); [0098] (“the user may be presented with a trade-in value for the mobile device 1080.”) 
However, Edmonson does not specifically or expressly disclose the limitations recited by claim 1 of “identifying, by the at least one processor, a thrown threshold value associated with the accelerometer data of the sensor data”, “monitoring the sensor data from the consumer electronics device, by the at least one processor via a software application operating on the consumer electronics device, to continually detect a number of drop events from the sensor data, wherein the at least one processor detects each drop event represented by the number of drop events by at least comparing a portion of the sensor data over at least one time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein detecting the number of drop events comprises: detecting, by the at least one processor, at least a portion of the accelerometer data that (1) indicates an acceleration falling below the thrown threshold value or (2) indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value; in response, determining that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event, wherein the number of drop events does not include the at least one throw event” and “the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events” as recited by claim 1.
Nielsen partially cures this deficiency. See, e.g., Nielsen, paras. [0361] (“Additionally, the data output by one or both accelerometers may be used to monitor for out-of-tolerance operation of the marking device, such as improper manipulation of the marking device by the technician. For example, acceleration data from either accelerometer may be indicative of whether the marking device is being swung, thrown, or dropped, among other things. For example, acceleration values from either accelerometer above some threshold value for a sufficient duration (e.g., for one second or greater, or any other suitable duration) may be indicative of the marking device being thrown or dropped. The threshold value of acceleration indicative of such behavior may be different for the two accelerometers. Similarly, detection of acceleration values deviating from an expected or target pattern may be indicative of misuse of the marking device. In response to detecting such manipulation of the marking device, various actions may be taken, such as generating an alert [the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events], logging an event [drop/throw event], disabling the actuation system of the marking device, or any of the actions described further below.”) (clearly identifying, by the at least one processor, a thrown threshold value associated with the accelerometer data of the sensor data and monitoring the sensor data from the consumer electronics device, by the at least one processor via a software application operating on the consumer electronics device, to continually detect a number of drop events from the sensor data, wherein the at least one processor detects each drop event represented by the number of drop events by at least comparing a portion of the sensor data over at least one time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein detecting the number of drop events comprises: detecting, by the at least one processor, at least a portion of the accelerometer data that (1) indicates an acceleration falling below the thrown threshold value or (2) indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value; and in response, determining that the at least the portion of the accelerometer data indicates at least one throw event, wherein the number of drop events does not include the at least one throw event); [0373] (“According to one embodiment, a record or message may be created based on operation of the device health sensor. For example, a record or message may be created including a device ID (e.g., of the marking device) and the current state of certain device components, such as input devices (e.g., environmental and operational sensors). The record or message may also or alternatively include an identification of any resource utilization that is nearing a specified threshold (e.g., memory nearing capacity). Thus, it should be appreciated that various conditions may be monitored under the rubric of monitoring the health of the marking device, and various actions taken in response to such monitoring [the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events]”); [0432] (“When out-of-tolerance environmental and/or operational conditions and/or violations of certain process specifications are detected, operations algorithm 2310 may generate out-of-tolerance alerts 2324, the contents of which may reflect the nature of the out-of-tolerance condition. The alerts may take any suitable form, such as an audible alert (a chime, a ring tone, a verbal message or command (e.g., synthesized speech provided by a text-to-speech synthesizer of the marking device), etc., for example presented via speaker 2138), a visual alert (e.g., a text display presented via display 2126, an indicator light, etc.), a tactile alert (e.g., vibration of a tactile indicator, as described below in connection with FIG. 30), any combination of those options, or any other suitable type of notification [same].”); [0514], [0559], [0594] (same); [0027] (The data gathered by the field data collection unit is sent to a server to provide a permanent record that may be used for damage prevention and asset management operations [same, using the data of drop events to generate above messages for damage prevention].”); [0397] (disclosure of shielding the device, hence disclosure of a method for a “method for automatic consumer electronics device protecting” in the preamble).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s and Nielsen’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Edmondson with Nielsen would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using accelerometers and determining acceleration with respect to thresholds within time intervals to detect throw or drop events and also warning/alerting or sending messages to prevent damage based on the drop event data) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson with Nielsen would be particularly advantageous in integrating “systems and methods that provide for” analysis of “personal electronic devices” (Edmondson, para. [0002]) with methods and systems to use “acceleration data [to determine] whether [a] device is…thrown, or dropped”, specifically, analyzing “acceleration values from either accelerometer above some threshold value for a sufficient duration (e.g., for one second or greater, or any other suitable duration) [to determine that a] device [has been] thrown or dropped” (Nielsen, para. [0361]) in order to ultimately teach, suggest and disclose most of the limitations of claim 1.
Nonetheless, Edmondson in view of Nielsen still does not specifically or expressly disclose “in response, determining that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event” as recited by claim 1.
Hering cures this deficiency. See, e.g., Hering, paras. [0023] (“Data from the inertial sensor(s) may also be used to identify the force of impact experienced by the computing device, Such data may be used in conjunction with other information, such as the results of a diagnostics program operating on the computing device, to help specifically identify damage (or potential damage) to the computing device. Additionally, embodiments of the present disclosure may determine whether data from the accelerometer or other sensors is indicative of the computing device being accidentally dropped or intentionally thrown.”);[0024] (“For example, in cases where data from an accelerometer coupled to the computing device shows the computing device experienced an acceleration consistent with normal gravity, and data from a gyroscope coupled to the computing device indicates the computing device experienced little or no rotation before impact, then a determination may be made that the computing device was likely dropped accidentally. In a contrasting example, where the data from the accelerometer indicates an acceleration significantly higher than normal gravity, and the gyroscope measures multiple rotations of the computing device before impact, a determination may be made that the computing device was likely intentionally thrown.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s, Nielsen’s and Hering’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Edmondson and Nielsen with Hering would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using accelerometer data to determine a throw event distinct from a drop event) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson and Nielsen with Hering would be particularly advantageous in integrating the above-identified systems and methods with “method and system for identifying events that may pose a risk to a computing device” (Hering, Abstract) the identification distinguishing between events where “the computing device [is] accidentally dropped” versus “intentionally thrown” (Hering, para. [0023]) in order to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 10, Edmondson in view of Nielsen and further in view of Hering teaches, suggests and discloses a “system for automatic consumer electronics device protecting comprising: a consumer electronics device having at least one sensor, the at least one sensor comprising an accelerometer configured to generate accelerometer data; and at least one processor that is configured to execute computer program instructions to: (1) determine a make of the consumer electronics device, and determine a model of the consumer electronics device; (2) identify, by the at least one processor, a thrown threshold value associated with the accelerometer data of the sensor data; (3) monitor the sensor data from the consumer electronics device, via a software application operating on the consumer electronics device, to continually detect a number of drop events from the sensor data, wherein each drop event represented by the number of drop events is detected by at least comparing a portion of the sensor data over a time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein to detect the number of drop events the at least one processor is configured to: (4) detect at least a portion of the accelerometer data that indicates an acceleration falling below the thrown threshold value or indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value; (5) in response to (4), determine that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event, wherein the number of drop events does not include the at least one throw event; and (6) cause display of a notification message to a display of the consumer electronics device, the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events.” See Edmondson, Nielsen & Hering above for the nearly identical limitations in claim 1. For “system comprising”: see, e.g., Edmondson, para. [0002] (“The present disclosure relates generally to systems and methods that provide for the reclamation of residual value of personal electronic devices”); Nielsen, Title (“ASSOCIATED METHODS AND SYSTEMS”).
As to claim 23, Edmondson in view of Nielsen and further in view of Hering discloses “The method of claim 1, wherein detecting the set of drop events from the sensor data comprises: detecting, via a first sensor of the consumer electronics device, a second portion of the accelerometer data during at least one time interval; and detecting, by the at least one processor via the software application operating on the consumer electronics device, at least one drop event based at least in part on determining, during the at least one time interval, that the second portion of the accelerometer data exceeds a first threshold value and that then the second portion of the accelerometer data then drops below a second threshold value within a predetermined second time interval”. See, e.g., Nielsen, paras. [0361] (“Additionally, the data output by one or both accelerometers may be used to monitor for out-of-tolerance operation of the marking device, such as improper manipulation of the marking device by the technician. For example, acceleration data from either accelerometer may be indicative of whether the marking device is being swung, thrown, or dropped, among other things. For example, acceleration values from either accelerometer above some threshold value for a sufficient duration (e.g., for one second or greater, or any other suitable duration) may be indicative of the marking device being thrown or dropped. The threshold value of acceleration indicative of such behavior may be different for the two accelerometers.”); [0546] (“The velocity values for each of the x and y axes may be multiplied by the time duration between samples of the accelerometer (e.g., one-half of a second in this non-limiting example) to get the distance traveled in the x and y directions from the initial point R1. Alternatively, the total velocity of the marking device may be multiplied by the time duration between samples of the accelerometer, and the direction of motion may be determined by comparing the velocity values for the x and y axes to each other, e.g., by taking the ratio of the velocity along the x-axis to the velocity along the y-axis. Either way, the distance travelled in the x and y directions may be determined.”).
As to claims 24-27, Edmondson in view of Nielsen and further in view of Hering discloses “The method of claim 23, the method further comprising: setting, by the at least one processor, the first threshold value and/or the second threshold value based at least in part on one or more of the make of the consumer electronics device and the model of the consumer electronics device” (claim 24), “The method of claim 23, the method further comprising: detecting, via a second sensor of the consumer electronics device, gyroscope data during the at least one time interval, wherein the gyroscope data comprises rotation data; validating, by the at least one processor, the gyroscope data during the predetermined second time interval indicates the drop event by calculating, via the software application, the geometric mean of the rotation of the consumer electronics device using the rotation data and determining that the drop event was a damage-inducing drop in an instance in which the geometric mean of the rotation and the orientation indicated by the orientation data exceeds an impact threshold value indicative of a drop on a hard surface and/or another damage-inducing drop; and returning an indication of the damage-inducing drop” (claim 25), “The method of claim 23, the method further comprising: determining, by the at least one processor, that another portion of the accelerometer data before each drop event represented in the number of drop events does not satisfy a thrown threshold value” (claim 26) and “The method of claim 23, the method further comprising: detecting, by the at least one processor, a soft drop event by at least: determining, by the at least one processor during a first time interval, that another portion of the accelerometer data exceeds an intermediate threshold, wherein the number of drop events does not include the identified soft drop event” (claim 27). See Edmondson, paras. [0058], [0066], [0084]-[0086] (describing sensor data and metrics like thresholds from at least one sensor on a consumer electronics device); [0025] (“The presently disclosed embodiments may be applied to form comprehensive systems that use the embedded information within the electronic device in conjunction with databases specifying baseline values [threshold values], regional variances for such values, whether the electronic devices appear on lost/stolen lists, and many other aspects.”); [0038] (“the mobile device's relative network speed, memory speed, battery performance, or other performance parameters [e.g. index value], may be measured and compared to a baseline for similar mobile devices 106”); [0059] & [0069] (mentioning gyroscopes and gyroscope data); see also Nielsen, para. [0353] (“According to one embodiment, the compass may include one or more gyroscopes.”); [0364] (“gyro sensor”); [0358], [0550] (discussing orientation of the accelerometer). 
As to claims 30-31, 34 & 40, Edmondson in view of Nielsen and further in view of Hering discloses “The method of claim 1, the method further comprising: causing generation, by the at least one processor via communication with the consumer electronics device and based at least in part on a risk profile updated based at least in part on the number of drop events, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action for preventing future damage to the consumer electronics device” (claim 30), “The method of claim 1, the method further comprising: identifying, by the at least one processor, a high risk scenario associated with the consumer electronics device indicated based at least in part on the sensor data, wherein the high risk scenario comprises a drop rate greater than an average user; and causing generation, by the at least one processor via communication with the consumer electronics device and based at least in part on the identified high risk scenario, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action that enhances protection of the consumer electronics device” (claim 31), “The method of claim 1, wherein the notification message further comprises an indication of damage caused by at least one drop event represented by the number of drop events” (claim 34) and “The system of claim 10, the at least one processor further configured to: identify a high risk scenario associated with the consumer electronics device indicated based at least in part on the sensor data, wherein the high risk scenario comprises a drop rate greater than an average user; and cause generation, via communication with the consumer electronics device and based at least in part on the identified high risk scenario, of an audio message or a visual message on the consumer electronics device indicating a suggested proactive action that enhances protection of the consumer electronics device” (claim 40). See, e.g., Nielsen, paras. [0432] (“When out-of-tolerance environmental and/or operational conditions and/or violations of certain process specifications are detected, operations algorithm 2310 may generate out-of-tolerance alerts 2324, the contents of which may reflect the nature of the out-of-tolerance condition. The alerts may take any suitable form, such as an audible alert (a chime, a ring tone, a verbal message or command (e.g., synthesized speech provided by a text-to-speech synthesizer of the marking device), etc., for example presented via speaker 2138), a visual alert (e.g., a text display presented via display 2126, an indicator light, etc.), a tactile alert (e.g., vibration of a tactile indicator, as described below in connection with FIG. 30), any combination of those options, or any other suitable type of notification.”); [0514], [0559], [0594] (same); [0361] (damage events); see also Hering (discussion of “risk” and “risk events” in Abstract and throughout).
As to claims 32-33, 36-38 & 41, Edmondson in view of Nielsen and further in view of Hering discloses “The method of claim 1, the method further comprising: incrementing, by the at least one processor, the number of drop events as each drop event is continually detected during monitoring of the sensor data” (claim 32), “The method of claim 1, the method further comprising: continually receiving, by the at least one processor, a new portion of accelerometer data; and continually attempting, by the at least one processor, to detect the drop event upon receiving the new portion of accelerometer data by comparing least the new portion of accelerometer data with the thrown threshold value” (claim 33), “The method of claim 1, the method further comprising: calculating, via the software application, a geometric mean of acceleration based at least in part on the accelerometer data; and determining the drop event by at least comparing the geometric mean of acceleration with the at least one threshold value indicative of a drop” (claim 36), “The method of claim 1, wherein to detect the drop event the method further comprises: determining, via the software application, that the acceleration data indicates the accelerometer data exceeded an upper threshold value of the at least one threshold value and subsequently fell below the lower threshold of the at least one threshold value within the at least one time interval” (claim 37), “The method of claim 1, wherein to detect the drop event the method further comprises: determining, via the software application, that the acceleration data indicates the accelerometer data initially fell below the lower threshold value, subsequently exceeded an upper threshold value of the at least one threshold value, and subsequently fell below the lower threshold value” (claim 38) and “The system of claim 10, the at least one processor further configured to: calculate, via the software application, a geometric mean of acceleration based at least in part on the accelerometer data; and determine the drop event by at least comparing the geometric mean of acceleration with the at least one threshold value indicative of a drop” (claim 41). See, e.g., Nielsen, paras. [0361] (“Additionally, the data output by one or both accelerometers may be used to monitor for out-of-tolerance operation of the marking device, such as improper manipulation of the marking device by the technician. For example, acceleration data from either accelerometer may be indicative of whether the marking device is being swung, thrown, or dropped, among other things. For example, acceleration values from either accelerometer above some threshold value for a sufficient duration (e.g., for one second or greater, or any other suitable duration) may be indicative of the marking device being thrown or dropped. The threshold value of acceleration indicative of such behavior may be different for the two accelerometers. Similarly, detection of acceleration values deviating from an expected or target pattern may be indicative of misuse of the marking device. In response to detecting such manipulation of the marking device, various actions may be taken, such as generating an alert [the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events], logging an event [drop/throw event], disabling the actuation system of the marking device, or any of the actions described further below.”); [0279] (averaging/smoothing data, e.g., calculating means as well as geometric means); see also Hering, paras. [0023] (“Data from the inertial sensor(s) may also be used to identify the force of impact experienced by the computing device, Such data may be used in conjunction with other information, such as the results of a diagnostics program operating on the computing device, to help specifically identify damage (or potential damage) to the computing device. Additionally, embodiments of the present disclosure may determine whether data from the accelerometer or other sensors is indicative of the computing device being accidentally dropped or intentionally thrown.”);[0024] (“For example, in cases where data from an accelerometer coupled to the computing device shows the computing device experienced an acceleration consistent with normal gravity, and data from a gyroscope coupled to the computing device indicates the computing device experienced little or no rotation before impact, then a determination may be made that the computing device was likely dropped accidentally. In a contrasting example, where the data from the accelerometer indicates an acceleration significantly higher than normal gravity, and the gyroscope measures multiple rotations of the computing device before impact, a determination may be made that the computing device was likely intentionally thrown.”).
Claims 39 & 42 are rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmonson”) in view of Nielsen et al., U.S. Pat. Pub. 2010/0189887 A1 (“Nielsen”) further in view of Hering et al., GB 2539779 A (UK Patent Application) (“Hering”) & even further in view of Nielsen et al., CA2771286 A1 (“Nielsen II”). 
Edmonson in view of Nielsen and further in view of Hering does not specifically or expressly disclose “The method of claim 1, the method further comprising: automatically initiating, via the software application, a new backup of the consumer electronics device based at least in part on the number of drop events” (claim 39) and “The system of claim 10, the at least one processor further configured to: automatically initiate, via the software application, a new backup of the consumer electronics device based at least in part on the number of drop events” (claim 42).
Nielsen II cures this deficiency. See, e.g., Nielsen II, Abstract, paras. [0030], [0033], [00154], [00399], [00424] & claim 10 (“The mobile/portable device also may provide redundant, shared and/or backup functionality for the equipment to enhance robustness” and similar disclosures, “backup memory storage” and “backup communication interfaces” in [00399]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s, Nielsen’s, Hering’s and Nielsen II’s above disclosures to teach, suggest and disclose all the limitations recited by claims 39 & 42. The motivation to combine Edmondson, Nielsen and Hering with Nielsen II would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., backup functionality for devices) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson, Nielsen and Hering with Nielsen II would be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems that “provide redundant, shared and/or backup functionality…to enhance robustness” (Nielsen II, Abstract) in order to ultimately teach, suggest and disclose all the limitations of claims 39 & 42.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Edmondson et al., U.S. Pat. Pub. 2015/0206200 A1 (“Edmonson”) in view of Nielsen et al., U.S. Pat. Pub. 2010/0189887 A1 (“Nielsen”) further in view of Hering et al., GB 2539779 A (UK Patent Application) (“Hering”) & even further in view of Behren et al., U.S. Pat. Pub. 2003/0208581 A1 (“Behren”). 
Specifically, Edmonson in view of Nielsen and further in view of Hering does not specifically or expressly disclose “The method of claim 1, wherein the make of the consumer electronics device and/or the model of the consumer electronics device is determined from a TCP/IP packet received via the consumer electronics device”.
Behren cures this deficiency. See, e.g., Behren, para. [0044] (“The host is then asked via TCP/IP to issue SCSI commands, such as the SCSI Inquiry command, to the storage device to obtain information on the type of device, make and model number.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Edmondson’s, Nielsen’s, Hering’s and Behren’s above disclosures to teach, suggest and disclose all the limitations recited by claim 35. The motivation to combine Edmondson, Nielsen and Hering with Behren would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., sending device make and model information via a TCP/IP packet from a device) in order to yield predictable results and/or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Edmondson, Nielsen and Hering with Behren would be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems that use “TCP/IP…to obtain information on the type of device, make and model number” (Behren, para. [0044]) in order to ultimately teach, suggest and disclose all the limitations of claim 35.  
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 14-18 of the Amendment, under the heading of “III. Claim Rejections Under 35 USC §101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a process in the instant case. The limitations of “determining…a make of the consumer electronics device; determining…a model of the consumer electronics device; generating sensor data…the sensor data comprising at least accelerometer data; identifying…a thrown threshold value associated with the accelerometer data of the sensor data; monitoring the sensor data…to continually detect a number of drop events from the sensor data, wherein…each drop event represented by the number of drop events [is detected] by at least comparing a portion of the sensor data over at least one time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein detecting the number of drop events comprises: detecting…at least a portion of the accelerometer data that (1) indicates an acceleration falling below the thrown threshold value or (2) indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value; in response, determining that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event, wherein the number of drop events does not include the at least one throw event; and causing displaying of a notification message…the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as detecting drop or throw events of a device from sensor/accelerometer data to prevent future damage to that device, e.g., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than at least one processor, interacting with a consumer electronics device having at least one sensor and an accelerometer, as well as a software application operating on the consumer electronics device (constituting purely abstract software), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 10 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 14-16 of the Amendment that the claims “do not recite a judicial exception” because as shown by the above analysis, they clearly do.  
The Examiner also respectfully disagrees with Applicants’ arguments on pages 16-18 of the Amendment that even assuming arguendo that the claims recite the judicial exception of methods of organizing human activity, they still are integrated into a practical application. Applicants’ argument is clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements in the claims of the at least one processor (claims 1 & 10), the consumer electronics device with the at least one sensor (claims 1 & 10), and the accelerometer (in claim 1, the accelerometer is part of the consumer electronics device and in claim 10, the at least one sensor comprises the accelerometer) and the system (claim 10) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) perform the steps in claim 1 above: determining a make of the consumer electronics device (human observation/determination); determining a model of the consumer electronics device (same); generating sensor data the sensor data comprising at least accelerometer data (human generation or measurement of data); identifying a thrown threshold value associated with the accelerometer data of the sensor data (human identification/observation or hand-written and/or mental calculations); monitoring the sensor data to continually detect a number of drop events from the sensor data, wherein each drop event represented by the number of drop events is detected by at least comparing a portion of the sensor data over at least one time interval with at least one threshold value indicative of a drop, the at least one threshold value determined based at least in part on the make of the consumer electronics device and the model of the consumer electronics device, and wherein detecting the number of drop events comprises: detecting at least a portion of the accelerometer data that (1) indicates an acceleration falling below the thrown threshold value or (2) indicates an acceleration that increases before falling below a lower threshold value of the at least one threshold value (human monitoring/analysis/ identification/observation or hand-written and/or mental calculations); in response, determining that the at least the portion of the accelerometer data indicates at least one throw event distinct from a drop event, wherein the number of drop events does not include the at least one throw event (same); and causing displaying of a notification message, the notification message comprising instructions to prevent future damage to the consumer electronics device based at least in part on the number of drop events (human display of information or messages). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Finally, contrary to Applicants’ arguments made on page 17-18 (and 14-18 overall) of the Amendment that the present claim limitations provide some practical benefit or advantage, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of providing insurance offers based on reviews of consumer electronic devices, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (enabling the ability to measure and analyze sensor data so as to better protect electronic devices) to a business problem (the inefficiencies and obstacles in measuring and analyzing sensor data to better protect electronic devices) in a business field (using data to predict and protect devices), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1, 10, 23-27 & 30-42 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 11-14 & 18-19 of the Amendment, under the header of “IV. Claim Rejections Under 35 USC §103” and “VI. Rejections of Dependent Claims”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, which cite the new prior art reference of Hering et al., GB 2539779 A (UK Patent Application) (“Hering”).
Thus, claims 1, 10, 23-27 & 30-42 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Ketonen et al., U.S. Pat. Pub. 2018/0338187 A1 – for disclosing similar subject matter to the present claims, e.g., “a user's mobile device may run a client agent 110 software application in local memory, that remains active silently while the device is in use” (para. [0037]).
Malaczynski et al., U.S. Pat. Pub. 2014/0279168 A1 – for disclosing similar subject matter to the present claims, e.g., “release price” that may or may not be discounted (paras. [0010], [0012]) and “average sale price” (para. [0039]).


                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
July 30, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is appreciated that Claim 40 is noted as “Previously Presented – Previously New” and from this point forwards, Claim 40 can just be “Previously Presented”.